Citation Nr: 0300321	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether appellant is entitled to a direct fee payment.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision, by which the RO 
denied entitlement to payment by VA of attorney fees from 
past-due benefits.


FINDINGS OF FACT

1.  By a March 1996 rating decision, the RO denied, in 
pertinent part, entitlement to a total rating based on 
individual unemployability (TDIU); the veteran filed a 
notice of disagreement in September 1996 and subsequently 
perfected his appeal; in
May 1999, the Board remanded this issue to the RO.

2.  The veteran and his attorney (the appellant) entered a 
fee agreement in September 1999, which provides that the 
veteran shall pay the attorney a fee for his 
representation of him in his claim concerning a total 
rating, said fee to be 20 percent of past-due benefits.

3.  By an April 2000 rating decision, the RO granted 
entitlement to a TDIU. 

4.  No final Board decision has been made with respect to 
the issue of entitlement to a TDIU. 


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA 
and the Board may be executed have not been met regarding 
the attorney's representation in the claim for a TDIU.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.609(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that to the extent the 
provisions of the VCAA [38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002)] and its implementing 
regulations [38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)] apply to the instant case, they have been 
met.  In a letter sent in August 1999 and November 2000, 
the veteran and his attorney (the appellant) were advised 
by the RO of the withholding of a portion of the veteran's 
past-due benefits pending a determination as to whether 
attorney fees are payable from past-due benefits.  The 
attorney fee agreement is of record, as are numerous 
written statements from the veteran and his attorney 
concerning the fee controversy.  Nothing further is 
necessary to fulfill VA's duty to notify or assist. 

II.  Procedural posture

The appellant's claim for entitlement to fees is, in 
essence, a "simultaneously contested claim," in that it 
involves a situation in which the allowance of one claim 
(the appellant's) would result in the payment of a lesser 
benefit to another claimant (the veteran).  38 C.F.R. 
§ 20.3(p) (2002).  Contested claims are subject to special 
procedures, including the requirement that "all interested 
parties" and their representatives, if any, be 
specifically notified by the RO of the action taken 
concerning the simultaneously contested claim, the right 
to initiate an appeal and the time limit therefor, as well 
as hearing and representation rights.  See 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2002).  And upon the filing of a 
notice of disagreement in these types of cases, "all 
interested parties" and their representatives, if any, 
will be furnished with a statement of the case, and the 
party in interest who filed the notice of disagreement 
will be allowed thirty days from the date of mailing the 
statement of the case to file a formal appeal.  See 38 
U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. §§ 19.101, 
20.500, 20.501 (2002). 

In April 2001 letters, the RO advised the appellant and 
the veteran of its determination that the appellant was 
not entitled to direct pay from VA for attorney fees.  The 
appellant and the veteran were advised that if either 
disagreed with this determination, they had sixty days to 
file a notice of disagreement.  This matches the time 
limit set in 38 C.F.R. § 20.501(a) (2002).  The appellant 
filed his notice of disagreement in April 2001.

A statement of the case was issued by the RO on December 
17, 2001.  On the cover letter to the statement of the 
case (which was also sent to the veteran), the appellant 
was advised that he had sixty days to file a substantive 
appeal.  The appellant filed a VA Form 9 in January 30, 
2002.  This is within the sixty days specified by the RO, 
although it is not within the 30 days specified in 
38 C.F.R. § 20.501(b) (2002). Although the RO did not 
strictly follow the procedural guidelines pertaining to 
contested claims (e.g., by allowing a period of sixty days 
rather than thirty days to file the substantive appeal), 
it was to the appellant's benefit (since he actually was 
given twice the time to file these necessary documents).  
Moreover, the Board notes that extensions of time within 
which to file the substantive appeal may be granted, and 
that the appellant filed his substantive appeal within the 
time specified by the RO.  See 38 C.F.R. § 20.503 (2002).  
Therefore, the Board is satisfied with the procedural 
posture of this case and will now review the appellant's 
claim on its merits.   


III.  Entitlement to direct fee payment

By a March 1996 rating decision, the RO denied, in 
pertinent part, entitlement to a TDIU.  The veteran 
submitted a notice of disagreement in September 1996, a 
statement of the case was issued in October 1996 and the 
veteran perfected his appeal in February 1997.  In May 
1999, the Board remanded this issue to the RO.

The veteran and his attorney (the appellant) entered a fee 
agreement in September 1999.  The fee agreement provided 
that the attorney would represent the veteran in his claim 
for a total rating.  The agreement provided for a 
contingent fee of 20 percent of past-due benefits.

By an April 2000 rating decision, the RO granted 
entitlement to a TDIU.  As a result of that award, the 
veteran became entitled to payment of past-due benefits in 
an amount exceeding $102,000.

In August 2000, a representative of the Board advised the 
RO to withhold 20 percent of the past-due benefits which 
may have become due.  By letter dated November 17, 2000, 
the RO notified the veteran and his attorney about the 
payment of past-due benefits and the referral of the file 
to the Board for a decision concerning the attorney's 
eligibility for payment of a fee for his service from the 
20 percent of past-due benefits withheld by the RO.  They 
were given 30 days within which to submit evidence or 
argument to the Board concerning the payment of attorney 
fees.  In November 2000, the veteran submitted a written 
statement actually arguing that his attorney should not be 
entitled to fees.  

In an April 2001 decision, the RO denied entitlement to 
payment by VA of attorney fees from past due benefits.  It 
is proper that the RO handled this question as an initial 
matter.  In Scates v. West, 14 Vet. App. 62 (2002), the 
United States Court of Appeals for Veterans Claims (CAVC) 
(sitting en banc) held that all issues involving 
entitlement or eligibility for attorney fees under direct-
payment contingency-fee agreements, as contrasted with the 
issues of reasonableness and excessiveness, must first be 
addressed by the RO.  Id. at 64.

On further appeal, the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals) held that an attorney 
with a contingent fee contract for payment of twenty 
percent of accrued veterans benefits awarded, discharged 
by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Scates v. Principi, 282 F.3d 1362, 1366 (Fed. 
Cir. 2002).  The remaining question was which part of VA 
(the RO or Board) should first determine the fee payable 
to the attorney.  Id.  The Court of Appeals did not reach 
the jurisdiction issue but rather concluded that the 
CAVC's decision could be sustained on alternate grounds, 
i.e., that on the particular facts of the case, the RO was 
the most appropriate agency initially to decide the 
attorney fee claim because it was better qualified than 
the Board to resolve the kind of factual inquiries 
involved.  Id. at 1368.  

In the present case, the RO has determined that the 
veteran's attorney is not entitled to the 20 percent fee, 
and has not made a determination as to the reasonableness 
or excessiveness of the fee itself (which is a question 
solely within the Board's jurisdiction).  

The applicable regulation provides that an attorney may 
charge fees for work performed before VA all of the 
following conditions have been met:  (1) A final decision 
had been promulgated by the Board with respect to the 
issue, or issues, involved; (2) the Notice of Disagreement 
which preceded that Board decision was received by the 
agency of original jurisdiction on or after November 18, 
1988; and (3) the attorney was retained not later than one 
year following the date on which that Board decision was 
promulgated.  38 C.F.R. § 20.609(c) (2002).  

As noted below, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), changed the requirement of the filing of a NOD 
with respect to the claim on or after November 18, 1988 as 
a condition for an attorney-at-law or a VA accredited 
agent to charge a fee for representing a claimant before 
VA.  Section 603(b), 115 Stat. 999, repealed Section 403 
of the Veterans' Judicial Review Act, which provided that 
the amendments to section 3404(c) (now section 5904(c)) of 
title 38, United States Code, would apply only with 
respect to services of agents and attorneys in cases in 
which a NOD was filed on or after the date of enactment, 
i.e., November 18, 1988.  The repeal applies to any appeal 
filed with the Court on or after the date of enactment of 
the Act, i.e., December 27, 2001, or before the date of 
the enactment of the Act but in which a final decision had 
not been made under section 7291 of title 38, United 
States Code, as of that date.

In the present case, the notice of disagreement in 
question was filed in September 1996.  Therefore, this 
repeal by the Veterans Education and Benefits Expansion 
Act of 2001 does not change the outcome of this case. The 
Board concludes that the appellant is not prejudiced by 
the Board's initial consideration of this statute and 
there is no due process bar for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that the appellant is not entitled to 
a direct fee payment because, with regard to the veteran's 
claim for TDIU, there was never a final Board decision.  
In a precedent opinion, the VA General Counsel concluded 
that when the Board remands a claim to the RO for 
adjudication, the Board's action does not constitute a 
final decision within the meaning of 38 U.S.C.A. 
§ 5904(c)(1). VAOPGCPREC 37-97 (O.G.C. Prece 37-97).  The 
General Counsel cited two CAVC cases as authority for his 
opinion.  One such case was cited for the proposition that 
it is "well settled" that remands by the Board are not 
final decisions.  Matter of Stanley, 9 Vet. App. 203, 207 
(1996).  In the other case, the CAVC discussed the 
legislative history and intent of the statute governing 
payment of attorney fees in claims for benefits.  In that 
case, the claimant was awarded benefits by the RO under 
the nonadversarial system of VA claims processing.  The 
claim was never the subject of a final Board decision, and 
therefore, no payment of attorney fees was warranted or 
permitted.  Matter of Stanley, 10 Vet App. 104 (1997).  
See also 38 C.F.R. § 20.1100(b) (2002) ("A remand is in 
the nature of a preliminary order and does not constitute 
a final decision of the Board.").

Thus, the Board's May 1999 remand did not constitute a 
final decision. Accordingly, I conclude that the 
prerequisites for charging a fee for services concerning 
the claim for a TDIU rendered by the attorney on the 
veteran's behalf before VA and the Board are not met.
 
This decision does not address whether the attorney may 
charge for reasonable expenses or the reasonableness of 
any such charges.


ORDER

The attorney is not entitled to payment of a fee from 
past-due benefits payable to the veteran resulting from a 
grant of TDIU by the rating decision of April 2000.  Any 
past-due benefits withheld for possible payment of an 
attorney's fee should be released to the payee. 



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

